                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 SETH WILLIS PICKERING,               )              JUDGMENT IN CASE
                                      )
              Petitioner,             )               1:20-cv-00034-MOC
                                      )            1:16-cr-00116-MOC-WCM
                 vs.                  )
                                      )
 UNITED STATES OF AMERICA,            )
                                      )
             Respondent.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 30, 2020 Order.

                                               March 30, 2020
